DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

Claims 17-20 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Applicant’s election without traverse of claims 1-16 (Group I), in the reply filed on 12/20/2021 is acknowledged.

Response to Amendment

 5.       Claims 1, 9-11, 13-16 have been amended.
           Claims 17-20 have been canceled.
           Claims 21-24 have been newly added.
           Claims 1-16 and 21-24 are currently pending in this application.
           The specification has been amended.  

Response to Arguments

6.        Applicant’s arguments, see page15, filed on 12/20/2021, with respect to the amended specification and claims 1-16 and 21-24 have been fully considered and are persuasive.  

Claim Rejections - 35 USC § 102

7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.          Claims 1-3, 5, 6 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Idoine (US PAP 2008/023070 A1).
           With respect to claim 1, Idoine teaches a collimator for medical imaging (see abstract; Figs. 2A-6; paragraphs 0045, 0049 and 0051-0055), comprising: 

    PNG
    media_image1.png
    239
    353
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    345
    367
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    324
    202
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    354
    466
    media_image4.png
    Greyscale
a plate (14) with a top surface and a bottom surface and holes extending from the top surface to the bottom surface (see abstract; Figs. 2A-6; paragraphs 0045, 0049 and 0051-0055); wherein: the holes are arranged into a plurality of groups; the plurality of groups forms a first coded aperture pattern when each group is viewed as a unit; and the holes in each of the plurality of groups form a second coded aperture pattern within the respective group when each hole is viewed as a unit (see abstract; Figs. 2A-6; paragraphs 0045, 0049 and 0051-0055).
          With respect to claim 2, Idoine teaches the collimator of claim 1 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055), wherein the first coded aperture pattern is one of a MURA array, a MURA array, a random array, and a pseudo random array (see Fig. 6; paragraph 0051).
           With respect to claim 3, Idoine teaches the collimator of claim 2 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055), wherein the first coded aperture pattern is a MURA array (see Fig. 6; paragraph 0051). 
          With respect to claim 5, Idoine teaches the collimator of claim 1 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055), wherein the second coded aperture pattern is one of a URA array, a MURA array, a random array, and a pseudo random array (see Fig. 6; paragraph 0051).
           With respect to claim 6, Idoine teaches the collimator of claim 5 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055), wherein the second coded aperture pattern is a MURA array (see Fig. 6; paragraph 0051).
           With respect to claim 21, Idoine teaches an apparatus for medical imaging (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055), comprising: a collimator (14) for filtering photons emitted from an object; and a detector (10) for acquiring an image from photons passing through the collimator (14), wherein the collimator includes a plate with a top surface and a bottom surface and holes extending from the top surface to the bottom surface (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055), the holes are distributed in multiple regions of the plate, the multiple regions form a first coded aperture pattern when each region is viewed as a unit, the holes in each of the multiple regions form a second coded aperture pattern within the respective region when each hole is viewed as a unit, and the first and the second coded aperture patterns are both MURA arrays (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055).

    PNG
    media_image4.png
    354
    466
    media_image4.png
    Greyscale

            With respect to claim 22, Idoine teaches the apparatus of claim 21 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055), wherein the first coded aperture pattern and at least one of the second coded aperture patterns are of a same size (see Fig. 6; see paragraphs 0049, 0051 and 0055).
           With respect to claim 23, Idoine teaches the apparatus of claim 21 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055), wherein the first coded aperture pattern and at least one of the second coded aperture patterns are of different sizes (see paragraph 0055 disclosing that entire array of codded aperture may be rotated through 90 degrees).
          With respect to claim 24, Idoine teaches the apparatus of claim 21 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055), wherein at least two of the second coded aperture patterns are different (see paragraph 0055 disclosing that entire arrays of codded aperture may be rotated through 90 degrees). 

10.       Claims 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaney et al. (US Patent 6,580,939 B1). 
          With respect to claim 13, Chaney et al. teach a collimating apparatus for medical imaging, comprising (see abstract; Fig. 3; column 2, lines 15-19; column 4m, lines 19-22 and column 6, lines 12-20): 

    PNG
    media_image5.png
    289
    449
    media_image5.png
    Greyscale
a plate (101) with a top surface and a bottom surface (see Fig. 3); and a plurality of holes (104), wherein each of the plurality of holes (104) extends from the top surface to the bottom surface (see Fig. 3), wherein: the plurality of holes (104) is grouped into two or more regions of the plate; and each of the two (102 and 103) regions includes a coded aperture pattern formed by the plurality of holes in the respective region, wherein the coded aperture patterns of at least two of the two or more regions are not identical (see abstract; Fig. 3; column 2, lines 15-19; column 4m, lines 19-22 and column 6, lines 12-20).
           With respect to claim 14, Chaney et al. teach the collimating apparatus of claim 13 (see abstract; Fig. 3; column 2, lines 15-19; column 4m, lines 19-22 and column 6, lines 12-20), wherein one of the coded aperture patterns is one of a URA array, a MURA array, a random array, and a pseudo random array (see abstract; Fig. 3; column 2, lines 15-19; column 4m, lines 19-22 and column 6, lines 12-20).
          With respect to claim 15, Chaney et al. teach the collimating apparatus of claim 13 (see abstract; Fig. 3; column 2, lines 15-19; column 4m, lines 19-22 and column 6, lines 12-20), wherein the coded aperture patterns in all the two or more regions are different from each other (see abstract; Fig. 3; column 2, lines 15-19; column 4m, lines 19-22 and column 6, lines 12-20).
          With respect to claim 16, Chaney et al. teach the collimating apparatus of claim 13 (see abstract; Fig. 3; column 2, lines 15-19; column 4m, lines 19-22 and column 6, lines 12-20), wherein the plate has a density of holes less than 50% (see abstract; Fig. 3; column 2, lines 15-19; column 4m, lines 19-22 and column 6, lines 12-20). 

Claim Rejections - 35 USC § 103

11.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.       Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Idoine (US PAP 2008/023070 A1). 
            With respect to claim 4, Idoine teaches the collimator of claim 3 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055) but fail to explicitly mention that the first coded aperture pattern is one of a MURA 5x5 array, a MURA 7x7 array, and a MURA 11x11 array.
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the first codded aperture pattern that is one of a MURA 5x5 array, a MURA 7x7 array, and a MURA 11x11 array in the apparatus of Idoine, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges without producing any new and unexpected results involves only routing skill in the art.
           With respect to claim 7, Idoine teaches the collimator of claim 6 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055) but fail to explicitly mention that the second coded aperture pattern is one of a MURA 3x3 array, a MURA 7x7 array, and a MURA 11x11 array.
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the second coded aperture pattern is one of a MURA 3x3 array, a MURA 7x7 array, and a MURA 11x11 array in the apparatus of Idoine, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges without producing any new and unexpected results involves only routing skill in the art.


13.        Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Idoine (US PAP 2008/023070 A1) as applied to claim 1 above, and further in view of Chaney et al. (US Patent 6,580,939 B1).
             With respect to claim 8, Idoine teaches the collimator of claim 1 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055) but fail to explicitly mention that the first coded aperture pattern is different from the second coded aperture pattern.
            Chaney teaches wherein the first coded aperture pattern is different from the second coded aperture pattern (see column 6, lines 12-18; The two principal components of the present invention are a collimator having arrays of coded apertures and a position sensitive detector. Referring to Fig. 3, the collimator (101) includes a basic aperture pattern that represents a positive portion (102) on a first half of the collimator. The pattern is reversed on the second half of the collimator, thereby representing the negative portion (103) of the collimator; Figure 3: positive portion (102), negative portion (103)) to derive a more accurate representation of the photon source by remove noise and artifacts from image (see column 2, lines 45-55; The negative aperture portion is used to receive a second photon-generated image from the photon source).
             Idoine and Chaney et al. disclose comparable apparatuses comprising a collimator for medical imaging.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide arrangement wherein the first coded aperture pattern is different from the second coded aperture pattern as suggested by Chaney et al. in the apparatus of Idoine, since such a modification would provide user with the capabilities to derive a more accurate representation of the photon source by removing noise and artifacts from the image.         
          With respect to claim 11, Idoine teaches the collimator of claim 1 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055) but fail to explicitly mention that the holes of at least one of the plurality of groups form a pattern that is a transformation of the second coded aperture pattern.
          Chaney et al. teaches that the holes of at least one of the plurality of groups form a pattern that is a transformation of the second coded aperture pattern (see column 6, lines 21-44) provide user with the capabilities to derive a more accurate representation of the photon source by removing noise and artifacts from the image.
             Idoine and Chaney et al. disclose comparable apparatuses comprising a collimator for medical imaging.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide arrangement wherein at least one of the plurality of groups form a pattern that is a transformation of the second coded aperture pattern as suggested by Chaney et al. in the apparatus of Idoine, since such a modification would provide user with the capabilities to derive a more accurate representation of the photon source by removing noise and artifacts from the image.         
         With respect to claim 12, Idoine (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055) as modified by Chaney et al. teaches the collimator of claim 11; wherein            Chaney et al. teaches that the transformation includes one of a transpose operation, a rotation operation, a shifting operation, and a flip operation (see column 6, lines 30-35) provide user with capabilities to derive a more accurate representation of the photon source by removing noise and artifacts from the image with the variety of configurations for switching the positive and negative collimators.
             It would have been obvious to treat Idoine and Chaney et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 8, 11 and 12 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

14.        Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Idoine (US PAP 2008/023070 A1) as applied to claim 1 above, and further in view of Bowen et al. (US PAP 2012/0305812 A1).
            With respect to claim 9, Idoine teaches the collimator of claim 1 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055) but fails to explicitly teach that the first coded aperture pattern is same with as the second coded aperture pattern.
           Bowen teaches wherein the first coded aperture pattern is same with the second coded aperture pattern (see paragraph 0040): One aspect of the current invention includes the use of a single set of multipinhole collimators (usually 2 collimators as a set for two-head SPECT camera) for both cardiac and brain radionuclide imaging (see paragraph 0042). 
           It would have been obvious to one of ordinary skill in the art to include the same first and second patterns of Bowen with the collimator of Idoine to reduce the cost by removing the need of purchasing a separate camera with dedicated collimators.
           With respect to claim 10, Idoine teaches the collimator of claim 1 (see abstract; Figs. 2A-6; paragraphs 0045, 0049, 0050 and 0055) but fails to explicitly teach that the holes of at least two of the plurality of groups have the holes are different in either sizes or shapes.
           Bowen teaches wherein at least two of the plurality of groups have the holes different in either sizes or shapes (see paragraph 0045; Aspects of the invention that can be varied according to application include...bore type (knife-edge, keel-edge, cylindrical, square, etc.), bore length... or other shapes). 
           It would have been obvious to one of ordinary skill in the art to include the differing shaped and sized holes of Bower with the collimator of Idoine to optimize detector size and profile of the invention that can be varied according to application that optimize the detector size and profile.

Conclusion

15.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   February 26, 2022